Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 9-17 and 19-34, drawn to a compound comprising a modified oligonucleotide, classified in C12N 15/113.
II. Claims 35-44 and 47, drawn to a method for treating cancer, classified in C12N 2320/30.
The inventions are independent or distinct, each from the other because:
Inventions of groups I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used as a size marker or can be used in in vitro assays, which do not involve treatment considerations.  The method can be practiced with a small molecule inhibitory compound or antibody.  In the instant case the method can be practiced with a materially different product, for example an antibody or a small molecule inhibitor.  To search for one of the groups would not necessarily return art against the other and therefore to search for more than one of the groups in the same application presents an undue search and corresponding examination burden.
and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claims 9, 10, and 20: SEQ ID NO: 449, 501, 544, 794, 1293, 1307, 1511, 1755, 2492, or 2575. 
No claim is generic.  Applicant is required to elect one sequence

Claim 14:  4'-(CH2)-O-2' (LNA); 4'-(CH2)2-O-2' (ENA); or 4'-CH(CH3)-O-2' (cEt).
Claims 9, 11, and 13 are generic.

Claim 21: SEQ ID NOs: 1-5.
Claim 9 is generic.  Applicant is required to elect one sequence, wherein the election is consistent with the sequence elected from claims 9, 10, and 20.

Claims 22 and 23: single or double stranded.
Claim 9 is generic.

Claims 24 and 25: DNA or RNA.
Claim 9 is generic.

Claims 29 and 30: sodium or potassium.
Claims 9 and 28 are generic.

Claims 31 and 32: the structure of claim 31 or the structure of claim 32.

No claim is generic.  Applicant is required to elect one structure and set forth if it reads upon the compound of claim 9.  Given that the compound of claim 9 does not recite a structure, it is not clear whether the compounds of claims 31 and 32 are distinct from the compound of claim 9 or are required by the compound of claim 9.

Claims 37, 41, and 44: a cancer having FOXP3 positive (FOXP3+) Tregs in the microenvironment or stroma or tumor draining lymph nodes, lung cancer, non-small cell lung carcinoma (NSCLC), small-cell lung carcinoma (SCLC), squamous cell carcinoma (SCC), head and neck cancer, head and neck squamous cell carcinoma (HNSCC), gastrointestinal cancer, large intestinal cancer, small intestinal cancer, stomach cancer, colon cancer, colorectal cancer, bladder cancer, liver cancer, hepatocellular carcinoma (HCC), esophageal cancer, pancreatic cancer, biliary tract cancer, gastric cancer, urothelial cancer, breast cancer, triple-negative breast cancer (TNBC), ovarian cancer, endometrial cancer, cervical cancer, prostate cancer, mesothelioma, sarcomas, chordoma, renal cancer, renal cell carcinoma (RCC), brain cancer, neuroblastoma, glioblastoma, skin cancer, melanoma, basal cell carcinoma, merkel cell carcinoma, blood cancer, hematopoetic cancer, myeloma, multiple myeloma (MM), B cell malignancies, lymphoma, B cell lymphoma, Hodgkin lymphoma, T cell lymphoma, leukemia, or acute lymphocytic leukemia (ALL).
Claims 9, 32, 36, 39, 40, and 43 are generic.

Claims 38 and 42: inhibits or reduces immunosuppression, Treg immunosuppressive activity, cancer cell proliferation, tumor growth, or metastasis; or induces or activates anticancer or antitumor immunity, anticancer or antitumor immune response, immune cell activation or infiltration, inflammatory cell activation or infiltration, effector immune cell activation or infiltration, T cell activation or infiltration, CD8 T cell activation or infiltration, NK cell activation or infiltration, macrophage and dendritic cell activation or infiltration, inflammation, or inflammatory cytokine or chemokine expression.
Claims 9, 32, and 36 are generic.

Claim 43: inducing or activating anticancer or antitumor immunity; anticancer or antitumor immune response; immune cell activation or infiltration; inflammatory cell activation or infiltration; effector immune cell activation or infiltration; T cell activation or infiltration; CD8 T cell activation or infiltration; NK cell activation or infiltration; macrophage and dendritic cell activation or infiltration; inflammation; or inflammatory cytokine or chemokine expression. 
Claims 9 and 32 are generic.

The species are independent or distinct because each of the sequences have a different order of nucleotides and no common searchable core, wherein the sequence is necessary for the specific activity; each of the modifications, DNA/RNA, sodium/potassium, and structures introduce different structural requirements into the compound; and each of the outcomes/effects introduce a different method step and different etiologic considerations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required to elect a single species from each grouping, wherein all of the elections are consistent.  The claims will be examined to the extent to which they read upon the elected species.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMY H BOWMAN/           Primary Examiner, Art Unit 1635